FILED
                             NOT FOR PUBLICATION                            AUG 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUSTAVO GUZMAN,                                  No. 10-15983

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01796-DLB

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding

                              Submitted June 29, 2012 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Gustavo Guzman appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
benefits under Title II of the Social Security Act. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      We review a district court’s judgment upholding the denial of social security

benefits de novo, Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008), and

reverse only if the ALJ’s decision was not supported by substantial evidence in the

record as a whole or if the ALJ applied the wrong legal standard. Molina v. Astrue,

674 F.3d 1104, 1110 (9th Cir. 2012)

      Guzman challenges the ALJ’s determination that he retained the residual

functional capacity to perform the full range of medium work during the time

covered by his claim. The ALJ considered all the evidence relevant to Guzman’s

functional limitations, including objective medical evidence, the opinions of

medical sources, and Guzman’s statements. See Robbins v. Soc. Sec. Admin., 466
F.3d 880, 883 (9th Cir. 2006) (in determining a claimant’s RFC, an ALJ must

consider all the relevant evidence in the case record). Guzman fails to identify

relevant evidence the ALJ neglected to consider.

      The objective medical findings were generally normal, showing no more

than mild disc bulging at one vertebral space in the lumbar spine. The medical

opinions were also quite benign, the most restrictive precluding Guzman from

engaging in very heavy work. Guzman subjectively claimed greater functional


                                         -2-
restrictions due to back pain, but the ALJ discounted his statements, primarily

because examining physicians believed he was exaggerating his symptoms and

functionally elaborating his limitations to a significant degree. Although other

physicians did not think he was malingering, no medical source suggested Guzman

was precluded from any activity less demanding than heavy work.

      Even assuming that the ALJ erred by relying, in part, on Guzman’s failure to

obtain medical treatment at the time of his injury, that error is harmless because

there was other substantial evidence, including affirmative evidence of

malingering, supporting the ALJ’s decisions regarding Guzman’s credibility and

residual functional capacity. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d
1190, 1196-97 (9th Cir. 2004).

      The ALJ’s determination that Guzman retains the capacity for medium work

is a rational interpretation of the record as a whole that accounts for all the

evidence. Even if the evidence could be construed differently in a manner more

favorable to Guzman, the court is not entitled to second-guess the ALJ’s findings

of fact. 42 U.S.C. § 405(g); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

2001); Andrews v. Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995) (ALJ’s factual

findings must be upheld if supported by inferences reasonably drawn from the




                                           -3-
record and if evidence exists to support more than one rational interpretation, the

court must defer to the Commissioner’s decision).

      Accordingly, the judgment of the district court is AFFIRMED.




                                         -4-